DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-7, drawn to a peripheral device adapted for connecting to a mobile device, wherein the mobile device has two sets of side edges, the peripheral device comprising: a main body including a clamping unit, the clamping unit clamps one set of the side edges of the mobile device, so as to fix the mobile device in place; at least one connecting arm, one end of the at least one connecting arm being moveably connected to one side of the main body, wherein the at least one connecting arm is movable and close to the one side of the main body to be in a storage position, or extends away from the one side of the main body to be in an expanded position; and at least one control module, each of the at least one control module including at least one input unit, and the at least one control module being detachably connected to another end of the at least one connecting arm; wherein, when the at least one connecting arm is in the expanded position, the at least one control module is adjacent to the mobile device to provide control of the mobile device, classified in a63f 13/24.
Group II. Claims 8-10, drawn to a peripheral device adapted for connecting to a mobile device, wherein the mobile device has two sets of side edges, the peripheral device comprising: a main body including a clamping unit, the clamping unit clamps one set of the side edges of the mobile device, so as to fix the mobile device in place; at least one control module including at least one input unit; and at least one connecting arm, one end of the at least one connecting arm being detachably connected to one side of the main body, another end of the at least one connecting arm being movably connected to one side of the at least one control module, and the at least one connecting arm being in a storage position or an expanded position; wherein, when the at least one connecting arm is in the expanded position, the at least one connecting arm is distant from the one side of the main body, and the at least one control module is adjacent to the mobile device, so as to provide control of the mobile device, classified in a63f 13/24.
The inventions are independent or distinct, each from the other because:
Inventions Group l and Group ll are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed:
Group 1 discloses a peripheral device adapted for connecting to a mobile device, wherein the mobile device has two sets of side edges, the peripheral device comprising: a main body including a clamping unit, the clamping unit clamps one set of the side edges of the mobile device, so as to fix the mobile device in place; at least one connecting arm, one end of the at least one connecting arm being moveably connected to one side of the main body, wherein the at least one connecting arm is movable and close to the one side of the main body to be in a storage position, or extends away from the one side of the main body to be in an expanded position; and at least one control module, each of the at least one control module including at least one input unit, and the at least one control module being detachably connected to another end of the at least one connecting arm; wherein, when the at least one connecting arm is in the expanded position, the at least one control module is adjacent to the mobile device to provide control of the mobile device.  However, Group 2 does not disclose one end of the at least one connecting arm being moveably connected to one side of the main body, wherein the at least one connecting arm is movable and close to the one side of the main body to be in a storage position, or extends away from the one side of the main body to be in an expanded position and the at least one control module being detachably connected to another end of the at least one connecting arm.  Thus, Group 1 is considered to have a materially different design, mode of operation, function, or effect, mutually exclusive, and not an obvious variant to Group 2.
Similarly, Group 2 discloses a peripheral device adapted for connecting to a mobile device, wherein the mobile device has two sets of side edges, the peripheral device comprising: a main body including a clamping unit, the clamping unit clamps one set of the side edges of the mobile device, so as to fix the mobile device in place; at least one control module including at least one input unit; and at least one connecting arm, one end of the at least one connecting arm being detachably connected to one side of the main body, another end of the at least one connecting arm being movably connected to one side of the at least one control module, and the at least one connecting arm being in a storage position or an expanded position; wherein, when the at least one connecting arm is in the expanded position, the at least one connecting arm is distant from the one side of the main body, and the at least one control module is adjacent to the mobile device, so as to provide control of the mobile device.  However,   Group 1 does not disclose one end of the at least one connecting arm being detachably connected to one side of the main body, another end of the at least one connecting arm being movably connected to one side of the at least one control module.  Thus, Group 2 is considered to have a materially different design, mode of operation, function, or effect, mutually exclusive, and not an obvious variant to Group 1.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  

Species
	This application, within Group 1, contains claims directed to the following patentably distinct species:
	Species 1:  Claims 2-4 as seen in Figures 1-5 and described as the first embodiment.
	Species 2:  Claim 6 as seen in Figures 6-7 and described as the second embodiment.
	Species 3:  Claim 7 as seen in Figures 11-12 and described as the fourth embodiment.
	The species are independent or distinct because:
-Species 1 is directed towards an embodiment of the peripheral device, wherein the device further comprising a hinge connected to the at least one connecting arm and the main body, a rotational shaft of the hinge being inclined to a central line of the main body (Figs. 1-5).
-Species 2 is directed towards an embodiment of the peripheral device, wherein the at least one connecting arm is slidably connected to the main body along a direction perpendicular to a central line of the main body, and an insertion slot is formed on a rear side of the at least one control module, and wherein the at least one connecting arm slides inward to be close to an inside of the main body to be in the storage position, or the at least one connecting arm slides outward to be in the expanded position, and an end of the at least one connecting arm is inserted into the insertion slot (Figs. 6-7).
-Species 3 is directed towards an embodiment of the peripheral device, wherein one end of the at least one connecting arm is rotatably connected to a top end of the one side of the main body, the at least one connecting arm is rotated to the one side of the main body to be in the storage position, or the at least one connecting arm is rotated outward in a direction perpendicular to a central line of the main body to be in the expanded position (Figs. 11-12). 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 5 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention; and/or
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715